Citation Nr: 0805652	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a general anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In September 2007, the veteran 
appeared at a Videoconference Hearing before the undersigned.  

A review of the claim's file shows that the veteran raised a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
general anxiety disorder was present in service; that a 
general anxiety disorder is related to service; or that a 
psychosis manifested itself to a compensable degree within a 
year following separation from active duty. 


CONCLUSION OF LAW

A general anxiety disorder was not incurred or aggravated 
during military service and a psychosis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The veteran was provided notice of all of the above elements, 
prior to the rating which is the subject of this appeal, in a 
November 2004 letter.  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requirements, the veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date of an award should his claim be granted in a 
May 2006 letter.  While that notice was provided after the 
RO's initial denial of the claim, the subsequent 
readjudication of the claim in the August 2006 statement of 
the case "cures" this timing problem.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

The VCAA places a duty on VA to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the RO has 
obtained the veteran's service medical records and all 
adequately identified post-service medical records.  While 
the veteran mentioned some other post-service medical 
records, he also testified at his hearing that he cannot 
identify the names and/or address of these healthcare 
providers.  Therefore, adjudication of his claim may go 
forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

The Board recognizes that the veteran was not provided a VA 
examination in connection with his appeal.  In this regard, 
the Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reviewed the 
relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his general 
anxiety disorder was caused by his military service.  As will 
be more fully explained below, his service medical records 
are silent for any complaints or clinical findings pertaining 
to psychiatric disorders and there is no evidence of a 
general anxiety disorder for over 30 years following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Claim

The veteran contends that he developed a generalized anxiety 
disorder as a result of his active military service, 
particularly his service in the Republic of Vietnam.  He 
believes that exposure to trauma was the impetus for the 
claimed condition; however, he does not assert a claim for 
PTSD, and the Board will not address this separate 
psychiatric disability except, as noted above, to refer it to 
the RO for consideration as a new claim.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Certain specifically enumerated disease processes including 
psychoses, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

In this regard, service medical records, including the July 
1969 separation examination, are negative for indications of 
treatments, consultations, or diagnoses of a psychiatric 
disability.  Post-service, the veteran testified that he was 
initially diagnosed with anxiety in 2001 and August 2001 
treatment records from Southwest Medical Associates show his 
being diagnosed with situational anxiety.  Thereafter, VA 
treatment records dated in 2005 show his complaints and/or 
treatment for an anxiety disorder.

As to the origins or etiology of the veteran's anxiety 
disorder, a March 2006 letter from the veteran VA physician 
contains the opinion that that the veteran has a general 
anxiety disorder that "is most likely related to his 
military service when the veteran claims he participated in 
'hand to hand combat.'" 

On the other hand, the record also includes an April 2007 
letter from Lynnette J. Stilley, M.S., which reports that she 
first started seeing the veteran in March 2007 and diagnosed 
an adjustment disorder with anxiety and thereafter opined 
that the stressor that caused the claimants problems occurred 
just 3 months prior to her first seeing him in March 2007.

As to the March 2006 VA medical opinion, the Board notes 
that, while the record shows that the veteran served in the 
Republic of Vietnam from January 1968 to January 1969 and his 
occupational specialty was medical specialist, there is 
nothing to indicate participation in combat.  Specifically, 
the record does not show, and the veteran does not claim, 
that he received the Purple Heart Medal, the Combat Medical 
Badge, or other combat decoration.  Moreover, while the 
veteran testified at his hearing about a number of stressful 
experiences while in the Republic of Vietnam, he did not 
testify about having engaged in "hand to hand combat."  

Given the above, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not applicable.  Moreover, 
while lay witnesses are competent under the law to describe 
symptoms they have seen or experienced and while medical 
opinions based on an accurate medical history provided by the 
veteran are credible, given the fact that the factual history 
upon which the March 2006 VA medical opinion is based is not 
otherwise supported by the record, the Board finds that this 
opinion is not credible.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, No. 05-7174 
(Fed. Cir. June 14, 2006); LeShore v. Brown, 8 Vet. App. 406 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

In summary, service medical records are negative for 
complaints, diagnoses, or treatment for a psychiatric 
disorder.  See 38 C.F.R. § 3.303(a).  Moreover, a review of 
the record on appeal does not reveal credible medical opinion 
evidence linking current anxiety disorder to military 
service.  See 38 C.F.R. § 3.303(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  It is also pertinent to point out that the first 
diagnosis of an anxiety disorder does not appear in the 
record until 2001, over 30 years after his 1969 separation 
from active duty, and that such negative evidence weighs 
against the claim.  See 38 C.F.R. § 3.303(b); Also see Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.).   Moreover, the presumptions found at 
38 C.F.R. § 3.307, 3.309 also do not help the veteran because 
the medical records do not show his being diagnosed with a 
psychoses in the first post-service year.  

Accordingly, because the preponderance of the evidence is 
against the claim for service connection for a generalized 
anxiety disorder, the claim must be denied on both a direct 
and a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
physicians, the personal hearing testimony, or the lay 
statements filed in support of the claim.  Moreover, the 
Board acknowledges that the veteran, as someone with medical 
training, may be competent to provide a medical opinion.  

As to the veteran's claim that current anxiety disorder 
started in-service, the Board will give more credence to the 
evidence of record which is negative for evidence of the 
claimed disorder for over 30 years following his separation 
from military service, than the claimant's opinion that 
current anxiety disorder began while in military service.  
Maxson, supra.  

As to the other statements, the Board notes that the record 
does not indicate that they have any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nonetheless, 
they are competent to describe what they could see.  
Jandreau, supra.  However, they are not competent to provide 
medical opinions.  Therefore, the Board will likewise give 
more credence to the medical evidence of record which shows 
no evidence of the claimed disorder for over 30 years 
following the veteran's separation from military service than 
these statements.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a general anxiety 
disorder is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


